COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


AAA RECYCLING & TRASH REMOVAL SERVICE, INC. AND
  INDEMNITY INSURANCE COMPANY
  OF NORTH AMERICA
                                            MEMORANDUM OPINION *
v.    Record No. 0971-10-4                       PER CURIAM
                                                OCTOBER 5, 2010
CARLOS A. SALAZAR


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Stephanie S. Ryan; Ryan Law PLLC, on brief), for appellants.

                 (Matthew J. O’Herron; Turbitt & O’Herron, PLLC, on brief), for
                 appellee.


       AAA Recycling & Trash Removal Service, Inc. and its insurer appeal a decision of the

Workers’ Compensation Commission finding that Carlos Salazar proved he was entitled to

temporary total disability benefits from December 5, 2008 through March 20, 2009. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See AAA Recycling & Trash Removal Serv. v. Salazar,

VWC File No. 219-64-45 (Apr. 9, 2010). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.


                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.